                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:16-CV-809-FDW-DCK

 FOODBUY, LLC,                                         )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 GREGORY PACKAGING, INC.,                              )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Consent Motion For Stay Of

Proceedings By Bond” (Document No. 105) filed August 1, 2019. This matter has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C §636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting consent of the

parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Consent Motion For Stay Of Proceedings By

Bond” (Document No. 105) is GRANTED.

         IT IS FURTHER ORDERED that the Supersedeas Bond is APPROVED and this matter

is hereby STAYED pending the results of the Appeal and Cross-Appeal.

         SO ORDERED.

                                       Signed: August 1, 2019
